Title: From Thomas Jefferson to James Wilkinson, Benjamin Hawkins, and Andrew Pickens, 16 September 1801
From: Jefferson, Thomas
To: Wilkinson, James,Hawkins, Benjamin,Pickens, Andrew


Gentlemen
Monticello Sep. 16. 1801
Your favor of the 1st. inst. covering letters to the Secretary at war, left open for my perusal, came to hand yesterday. General Dearborne being at present at his own house in the province of Maine, were we to await an answer from him, the object of your application would be passed by before you could recieve it. to prevent the public from recieving injury therefore from this circumstance I shall undertake to answer for him. the reasons which you urge for changing the place of meeting the Choctaws from the Natchez, appear solid. that it might be disagreeable to the inhabitants, and injurious also, to recieve such a number of Indians among them, and that it might produce incidents disagreeable to the Indians themselves is very possible. confiding therefore in your judgment on this subject I approve of your proposition to remove the meeting to some other place free from those objections, convenient still to the Indians and to the reception of the provisions & stores provided for you.
I am sincerely sorry the Cherokees shew an indisposition to meet us: being very desirous of keeping on good terms with them, and of [attending] & serving them by every act of friendship & liberality. if the murderer of the [woman] cannot be found I refer to yourselves to consider whether it would not be proper to satisfy her relations by presents as is practised among themselves, and as we [do by] compact with some of the tribes of Indians. still assuring the nation however that if the murderer [can] be found he shall be punished.—I am disappointed in [the conduct] of the Glass. percieving that he was a man of strong mind, no attention […]ed at Washington to conciliate his friendship; and we believed he had [left us with the best] dispositions. Accept assurances of my high consideration & respect, and my best wishes for the success of your negociations.
Th: Jefferson
